Citation Nr: 0111610	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  The appellant is the veteran's widow and is recognized 
as his surviving spouse for VA purposes.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision that denied the 
benefits sought on appeal.  


REMAND

In the May 2000 decision on appeal, the RO denied the claim, 
as not well grounded, on the basis that there was no evidence 
of a nexus between the veteran's active military service and 
his death.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the record shows that the veteran had active 
service from March 1943 to December 1945.  The veteran served 
in combat and was injured in combat.  He was discharged after 
suffering multiple injuries.  Following his discharge from 
service, he was service-connected for these injuries in a 
December 1945 rating decision.  His service-connected 
disabilities were as follows: Group III muscle injury, left 
shoulder, from gunshot wound, fracturing scapula and 
clavicle, with Group I involvement with osteomyelitis, 
sequestrectomy and saucerization; Group XIV muscle injury, 
thigh, bilateral, from gunshot wound; face scar, left, with 
laceration of eyelid and loss of outer canthus, from gunshot 
wound, Group XXI muscle injury anterior chest wall, from 
gunshot wound; opacity of cornea, traumatic, left, from 
gunshot wound.  In November 1946, the veteran's service-
connected injuries were reconsidered and recharacterized as 
follows: scars, multiple, face, and left lower eyelid with 
retained foreign body, residuals of gunshot wound, rated as 
30 percent disabling; deformity of the left shoulder joint, 
residual of fracture of the left clavicle and scapula, with 
limited arm motion, rated as 20 percent disabling; residuals 
of gunshot wound to the right thigh, Muscle Group XV, rated 
as 10 percent disabling; residual of gunshot wound to the 
left thigh Muscle Group XV, rated as 10 percent disabling; 
scar of the right foot, residual of gunshot wound, with 
retained foreign body, Muscle Group X, rated as 10 percent 
disabling; residual of gunshot wound to the left eye, rated 
as 10 percent disabling.  The veteran was assigned a 100 
percent rating from December 12, 1945 and a 60 percent rating 
from July 23, 1946.  

In a subsequent July 1949 rating decision, the veteran's left 
shoulder disability was increased to 30 percent disabling 
effective July 1, 1949, and his left thigh disability was 
reduced to noncompensable effective July 1, 1949.  In a 
September 1962 rating decision, the veteran was granted 
entitlement to special monthly compensation based on loss of 
vision of the left eye.  

In an August 1964 rating decision, the RO determined that the 
veteran was entitled to a total disability rating for 
compensation purposed based on  individual unemployability 
effective from June 26, 1962.  

In an August 1965 rating decision, the RO determined that the 
veteran was no longer entitled to a total disability rating 
for compensation purposed based on  individual 
unemployability effective from October 31, 1965.

In an October 1998 rating decision, the denial of a total 
disability rating for compensation purposed based on  
individual unemployability was confirmed and continued.  In 
addition, the veteran's disability ratings were confirmed and 
continued.  

On April 5, 2000, the veteran died.  According to the 
Certification of Death, the veteran died from congestive 
heart failure with renal failure and cancer of the lungs 
contributing to cause his death.  

With regard to the claim for service connection for the cause 
of the veteran's death, the appellant claims that the trauma 
and stress caused by the veteran's numerous combat wounds 
which resulted in lasting disabilities contributed to cause 
the veteran's death.  

The Board notes that there is no medical opinion with regard 
as to whether the veteran's service-connected disabilities 
contributed to cause the veteran's death.  In light of the 
Veterans Claims Assistance Act of 2000, the Board finds that 
a medical opinion should be requested as to that matter.  In 
addition, it appears that the veteran was treated for his 
Ahmad Nabatchi, M.D., prior to his death.  The clinical 
records from that physican are not of record.  Also, it is 
unclear if he was treated by any other physican or by VA.  
Accordingly, the appellant should be requested to verify if 
and where the veteran was treated during his lifetime.  The 
Board notes that all outstanding medical records should be 
obtained.  

Further, inasmuch as the appellant's entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is dependent upon the outcome of the 
claim for service connection for the cause of the veteran's 
death, that matter is deferred until readjudication of those 
claims.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
from any VA facilities, from Dr. 
Nabatchi, and from any other source(s) or 
facility(ies) identified by the appellant 
as having treated the veteran during his 
lifetime.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and her representative should 
be duly notified.  The appellant should 
be informed that she may submit 
additional medical records, also, and the 
RO should afford her an opportunity to do 
so before having the claims file 
forwarded to an appropriate physician, as 
indicated below.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO should refer the 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND to an appropriate 
physician.  After review of the veteran's 
pertinent medical history and 
consideration of sound medical 
principles, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected disabilities caused or 
contributed substantially or materially 
to cause the veteran's death.  The 
examiner should specifically address 
whether the trauma and stress caused by 
the veteran's numerous combat wounds 
which resulted in lasting disabilities 
significantly or materially ontributed to 
cause the veteran's death.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim for 
service connection for the cause of the 
veteran's death, in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  Then, the RO should 
readjudicate the issue of entitlement to 
Chapter 35 educational assistance 
benefits.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.  

6.  If any benefit sought on appeal 
continues to be denied, the appellant and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


